Citation Nr: 1627425	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to a compensable rating for bilateral pes planus.

3.  Entitlement to a rating in excess of 20 percent for post-operative right ankle Achilles tendon repair.

4.  Entitlement to a rating in excess of 10 percent for right knee patellar tendonitis.

5.  Entitlement to a rating in excess of 10 percent for left knee patellar tendonitis.

6.  Entitlement to a rating in excess of 40 percent for lumbar spine scoliosis with mild degenerative disease and osteophytes at L3 and L4.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the course of the appeal, in an April 2014 rating decision, the RO increased the Veteran's rating for post-operative right ankle Achilles tendon repair to 20 percent, effective March 11, 2011, the date VA received his increased rating claim.  Although a higher rating has been assigned for such disability, the increased rating matter remains in appellate status as the maximum rating for the ankle has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To date, the Veteran has not been afforded a VA examination in connection with his claim for service connection for gout.

In a notice of disagreement received in May 2012, the Veteran contends that he has gout that started while in his last year of service and that he was put on crutches because of associated swelling and pain.  In this regard, his service treatment records are negative for a diagnosis of gout; however, such reflect that, during his last year of service, he was treated for ongoing musculoskeletal complaints and, in a February 2004 Report of Medical History, he reported recurrent back pain or any back problem, foot trouble, and knee trouble.  It was noted that he had back pain, left and right knee patellar tendonitis, and right ankle Achilles tendon repair.  Ultimately, the Veteran was service-connected for back, bilateral knee, and a right ankle disability, as well as bilateral pes planus and bilateral plantar fasciitis with hallux valgus.  However, it is unclear whether the Veteran's in-service musculoskeletal complaints may have also been indicative of the onset of his gout.  In this regard, a March 9, 2009, private treatment record shows that the Veteran was troubled by occasional gout since 2004.  Therefore, the Board finds that the evidence is sufficient to trigger the duty on the part of the VA to provide an examination to address the nature and etiology of his gout.  McLendon, supra (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated with military service for the purpose of a VA examination).

Furthermore, as relevant to all claims on appeal, the evidence indicates that the Veteran has been denied Social Security Administration (SSA) disability benefits.  As the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, to include the increased rating claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Because such SSA records do not appear to be currently associated with the Veteran's claims file, a remand is necessary in order to obtain all medical records relied upon concerning the Veteran's claim for SSA benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the instant appeal.  Thereafter, all identified records, to include updated VA treatment records dated from March 2011 to the present from the Durham, North Carolina, VA Medical Center, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims concerning the issue listed on the title page.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the Durham facility dated from March 2011 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his gout.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should confirm the diagnosis of gout and offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the condition had its onset during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the Veteran's contention that he experienced gout symptoms during his last year of service.  In this regard, as indicated previously, his service treatment records reflect various musculoskeletal complaints and he has ultimately been awarded service connection for back, bilateral knee, and a right ankle disability, as well as bilateral pes planus and bilateral plantar fasciitis with hallux valgus.  However, it is unclear whether the Veteran's in-service musculoskeletal complaints may have also been indicative of the onset of his gout.  

A rationale should be provided for any opinion proffered.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include, if necessary, providing the Veteran with contemporaneous VA examinations addressing the nature and severity of his service-connected bilateral pes planus, bilateral knee disabilities, and back disability, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




